United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1871
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

                              Larry Dean Rederick

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                 for the District of South Dakota - Sioux Falls
                                 ____________

                          Submitted: October 16, 2017
                           Filed: December 13, 2017
                                [Unpublished]
                                ____________

Before SMITH, Chief Judge, GRUENDER and BENTON, Circuit Judges.
                             ____________

PER CURIAM.

     Larry Dean Rederick appeals his revocation sentence, arguing his within-
Guidelines sentence is substantively unreasonable. We affirm.
                                     I. Background
      In 2014 Rederick pleaded guilty to possession of a firearm by a prohibited
person, in violation of 18 U.S.C. § 922(g)(3). The district court1 sentenced Rederick
to two months’ imprisonment followed by supervised release. After his prison
sentence and after serving time in state custody for an unrelated offense, Rederick did
well for almost a year on supervision. He complied with his release conditions and
worked hard running his own construction and vehicle-repair business.

       Unfortunately, his compliance did not last. In spring 2017 the probation office
petitioned the district court to revoke Rederick’s supervised release for drug-related
violations. At the revocation hearing, Rederick admitted to three Grade C violations
involving methamphetamine. The district court revoked Rederick’s supervised
release. It sentenced him to 14 months’ imprisonment and 22 months’ supervised
release, the top of the calculated Sentencing Guidelines range.

                                 II. Discussion
      On appeal, Rederick argues that the district court failed to consider his
methamphetamine addiction, his acknowledgment of the problem, and his period of
success on supervision. For these reasons, he says his sentence is substantively
unreasonable.

       We review the reasonableness of a revocation sentence under a deferential
abuse-of-discretion standard. United States v. Growden, 663 F.3d 982, 984 (8th Cir.
2011) (per curiam). “A district court abuses its discretion and imposes an
unreasonable sentence when it fails to consider a relevant and significant factor, gives
significant weight to an irrelevant or improper factor, or considers the appropriate



      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.

                                          -2-
factors but commits a clear error of judgment in weighing those factors.” Id. (quoting
United States v. Kreitinger, 576 F.3d 500, 503 (8th Cir. 2009)).

       A district court must consider the 18 U.S.C. § 3553(a) factors in a supervised-
release revocation sentencing, see 18 U.S.C. § 3583(c), though it need not make
specific findings relating to each factor that it considered. United States v. Hum, 766
F.3d 925, 928 (8th Cir. 2014) (per curiam) (citing United States v. Franklin, 397 F.3d
604, 606–07 (8th Cir. 2005)). Instead, it is sufficient if there “is evidence that the
court has considered the relevant matters and that some reason be stated for its
decision.” Id. (quoting United States v. White Face, 383 F.3d 733, 740 (8th Cir.
2004)). We may presume a within-Guidelines sentence to be reasonable. United
States v. Garcia, 512 F.3d 1004, 1006 (8th Cir. 2012) (citing Rita v. United States,
551 U.S. 338 (2007)).

        Here, in imposing Rederick’s sentence, the district court explicitly stated that
it had considered the § 3553(a) factors. Because the court conducted Rederick’s
initial sentencing, the court knew Rederick’s history and characteristics. See Franklin,
397 F.3d at 607. During the revocation hearing, the district court discussed
Rederick’s violations and criminal history category, the suggested Chapter 7 range,
and the statutory maximum. In addition, Rederick’s lawyer spoke at length about
Rederick, including his hard work, long struggle with methamphetamine, and efforts
to set his life straight. The district court discussed all these things as well, noting
Rederick’s intelligence, work ethic, family support, and future potential—if he could
“kick the [methamphetamine] habit.” Transcript of Final Revocation of Supervised
Release Hearing at 20–23, United States v. Rederick, No. 4:14-cr-40003-KES-1
(D.S.D. Apr. 11, 2017), ECF No. 76. It lamented the difficulties that
methamphetamine addicts like Rederick face, and it expressed its belief that Rederick
“need[s] a little longer period of time where you’re in custody so you’re not around
meth so that when you come out you can stay clean.” Id. at 21. It is apparent that the
district court considered Rederick’s methamphetamine addiction, his

                                          -3-
acknowledgment of the problem, and his initial success on supervision. The court in
fact heard argument on and itself discussed these issues.

       We are well satisfied that the district court adequately considered the relevant
factors and gave reasons for its decision. See Hum, 766 F.3d at 928. Rederick’s
within-Guidelines sentence is reasonable. The district court did not abuse its
discretion.

                                   III. Conclusion
      We affirm.
                       ______________________________




                                         -4-